AO 93C     (08/18)     Warrant   by Telephone   or Other Reliable   Electronic   Means                   o   Original


                                                      UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                         Eastern District of Wisconsin

                         In the Matter of the Search of                                         )
                     (Briefly describe the property to be searched                              )
                      or identifo the person by name and address)                               )      Case No.
      Information related with the following Facebook UID, user and                             )
         username: Cody Smith, 100001639894773       "Cody Smith"
                                                                                                )                  20-M-390 (SeD)
                                                                                                )

                        WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:         Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the           Eastern            District of               Wisconsin
(identifo the person or describe the property to be searched and give its location):
  See attachment A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search wi II reveal (identifo the person or describe the property to be sei::.ed):
  See attachment B




            YOU ARE COMMANDED to execute this warrant on or before                September 28,2020        (not to exceed 14 days)
       o    in the daytime 6:00 a.m. to 10:00 p.m. ~ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Honorable Stephen C. Dries
                                                                                                                        (United States Magistrate Judge)

       o Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U .S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, wi II be searched or seized (check the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifYing, the later specific date of

Date and time issued:                 09/14/2020        5:10pm


City and state:            Milwa_u_k_e_e_,
                                     _W_I_.                                              _                              Honorable Stephen C. Dries
                                                                                                                              Printed name and title
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                              Return
                                         Date and time warrant executed:                    Copy of warrant and inventory left with:
                                                                                            Meet.. -
Inventory made in the presence of:
 ~"(                      ,,-vYt'i,      5: L.Mt
Inventory of the property taken and name(s) of any person(s) seized:

 Fa. (_--C~JC6\L_              ~~L(J'vtt ~            {TV          uSelrncvn-e._            c(   (Me Svn)~ \\
 \oWt~h~hu1                              I!)Uvt.l?ev                lDOC              \(Q3qM4~T3                          )




                                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge,




Date:    I D/J¢ Ide;) D
                     I                                                            ~                  cMing officer's signature


                                                                              Ma      vy   Oa:..o'd I'url   -PSi ~eC(-"d 1r-cj'--(/1J=
                                                                                                    Printed name and itle
